Per Curiam.

It is unnecessary to state the ultimate facts pleaded upon which petitioner relies to have the proceedings in the district court reviewed by certiorari. It appears that the judgments and orders of which she complains could have been reviewed either on appeal or error. She has not availed herself of either of these remedies, nor pleaded any facts which would excuse her from so doing. This court will not review a judgment or order of the district court by certiorari which the petitioner could have had reviewed either on appeal or error.

Application denied and proceedings dismissed.